DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strelow et al. US 2008/0059065 hereinafter referred to as Strelow in view of Iwamura et al. US 2012/0230592 hereinafter referred to as Iwamura.
In regards to claim 1, Strelow teaches:
“A method of operating an aerial vehicle, comprising: acquiring, from one or more cameras attached to the aerial vehicle, one or more images of a surface”
Strelow Abstract teaches a method and system for navigation of an unmanned aerial vehicle (UAV) in an urban environment are provided.  Figure 2 step 210 teaches capture GPS-tagged images and step 230 teaches capture images.  This is equivalent to acquiring one or more images of a surface.
“identifying one or more features with one or more .... properties in the one or more images”

“matching the one or more identified features with a set of predetermined features by uniquely identifying [features associated with one or more properties], wherein each predetermined feature is associated with a location”
Strelow paragraph [0013] teaches an image sensor such as a camera captures a first set of GPS-tagged images during the initial fly-over, with each of the GPS-tagged images being related to respective GPS-aided positions.  Strelow teaches in paragraph [0014] image features in the second set of images are matched with image features from the image mosaic.  See Figure 2 as well to illustrate the process.  Since the mosaic image features are determined in a first flyover they are interpreted as predetermined in comparison to the image of the second flyover.
“obtaining location information of the one or more identified features ....; and determining at least one of a location of the aerial vehicle  or an orientation of the aerial vehicle based on the obtained location information of the one or more identified features”
From Figure 2 the system obtains the GPS position of the matched image features during the matching process.  Strelow teaches in paragraph [0017] a current position of the UAV relative to the GPS-aided positions is then calculated (block 250) based on the matched image features.  Therefore, the GPS-aided positions are equivalent to location information.  In Figure 2 step 250 Strelow teaches calculating the current position of the UAV.  
Strelow does not explicitly teach:
"[uniquely identifying] one or more hash indices associated with the one or more invariant properties"
However, this is a feature known in the art of image processing.  Iwamura teaches in paragraph [0063] a hash table in which a reference feature vector indicating a feature of a shape of each reference pattern is associated with the corresponding reference pattern and preliminarily stored as being classified into plural bins, for plural reference patterns as candidates of a recognition result, in order to compare the query feature vector whose index is calculated with one or more reference feature vectors stored in the bin of the reference destination.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Strelow in view of Iwamura to include the features of "[uniquely identifying] one or more hash indices associated with the one or more invariant properties" because there are persons who have a difficulty in finding characters in visually impaired persons.  Therefore, the application that can be said to be "machine vision" is extremely useful (Iwamura paragraph [0002]).
“[features] based on the one or more identified hash indices”
Iwamura teaches in paragraph [0063] a hash table in which a reference feature vector indicating a feature of a shape of each reference pattern is associated with the corresponding reference pattern and preliminarily stored as being classified into plural bins, for plural reference patterns as candidates of a recognition result, in order to compare the query feature vector whose index is calculated with one or more reference feature vectors stored in the bin of the reference destination.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Strelow in view of Iwamura to include the features of “[features] based on the one or more identified hash indices” because there are persons who have a difficulty 
In regards to claim 19, Strelow/Iwamura teach all the limitations of claim 1 and claim 19 contains similar limitations except written in apparatus form.  It would have been obvious for a person with ordinary skill to have practiced the invention as an apparatus.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strelow in view of Iwamura in view of Finn et al. US 2014/0210856 hereinafter referred to as Finn in view of Chen et al. US 2017/0046840 hereinafter referred to as Chen in view of Qian et al. US 2015/0199556 hereinafter referred to as Qian in view of Iwaki et al. US 2008/0088707 hereinafter referred to as Iwaki.
In regards to claim 14, Strelow/Iwamura teach all the limitations of claim 1 but do not explicitly teach:
“further comprising: [if] the surface is uneven; and responsive to [if] the surface is uneven: determining a reference three-dimensional point cloud representing a set of features on the surface” 
Finn paragraph [0050] teaches the external element can also be laser scanned to generate point clouds associated with the external element if it has interesting features or an uneven surface.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Strelow/Iwamura in view of Finn to have included the features of “further comprising: determining whether the surface is uneven; and responsive to determining that the surface is uneven: determining a reference three-dimensional point cloud representing a set of features on the surface” because there is a need to 
Strelow/Iwamura/Finn do not explicitly teaches:
“and determining rotation matrix and a translation matrix that are configured to align the reference three-dimensional point cloud with a query three-dimensional point cloud” and “rotation matrix and a translation matrix”
This feature is a routine mathematical implementation of aligning objects from different coordinate systems.  This feature does not provide any unpredictable results as though of ordinary skill would readily understand the need to align the coordinates system.  Therefore, this features does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Chen Figure 1 step S101 teaches receiving first and second point clouds.  These may be interpreted as a reference and a query point cloud or vice versa.  Step S107 teaches aligning the point clouds.  Chen paragraph [0018] teaches the alignment may be carried out by a rigid transform including one or more rotation, translation, reflection, or combination thereof.  It would be understood by those of ordinary skill that a rotational or translation transform in a coordinate system greater than 1-D would require a matrix to account for each direction.  Chen teaches three-dimensional point clouds.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Strelow/Iwamura/Finn to have included the features of “and determining rotation matrix and a translation matrix that are configured to align the reference three-dimensional point cloud with a query three-dimensional 
“wherein the location of the aerial vehicle and the orientation of the aerial vehicle are determined based on the [matching images]”
Qian teaches in paragraph [0001] that vision-based positioning technology is where a 2D-airborne image captured from an aircraft's current location is correlated with a previously generated 2D-geo-referenced image that has latitude and longitude coordinates and after geo-registration feature matching, the position and attitude of the aircraft can be computed.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Strelow/Iwamura/Finn/Chen in view of Qian to have included the features of “wherein the location of the aerial vehicle and the orientation of the aerial vehicle are determined based on the [matching images]” to provide systems and methods for using image warping to improve geo-registration feature matching in vision-aided positioning (Qian paragraph [0002]).
“determining whether [surface is uneven]”
The prior art does not explicitly disclose a determination, however, based on the disclosure of Finn, the process only occurs if the surface is uneven.  Based on the assumption of utility those of ordinary skill would understand that a determination is implicit.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strelow in view of Iwamura in view of Iwaki. 
In regards to claim 38, Strelow teaches:
“An apparatus for operating an aerial vehicle, comprising: one or more cameras”
Strelow teaches in paragraph [0012] UAV 110 has one or more image sensors such as a camera.
“an image data receiving module configured to acquire, from the one or more cameras, one or more images of a surface”
Strelow Abstract teaches a method and system for navigation of an unmanned aerial vehicle (UAV) in an urban environment are provided.  Figure 2 step 210 teaches capture GPS-tagged images and step 230 teaches capture images.  This is equivalent to acquiring one or more images of a surface.
“[a module configured to] to perform a first operation a first operation comprising .... the first operation comprising:  identifying one or more features with one or more … properties in the one or more images”
Strelow teaches in paragraph [0014] image features in the second set of images are matched with image features from the image mosaic.  The system must know an image feature exists, i.e. identified the presences of a feature, in order to match the feature.
“matching the one or more identified features with a set of predetermined features by uniquely identifying [features associated with one or more properties], wherein each predetermined feature is associated with a location”
Strelow paragraph [0013] teaches an image sensor such as a camera captures a first set of GPS-tagged images during the initial fly-over, with each of the GPS-tagged images being related to respective GPS-aided positions.  Strelow teaches in paragraph [0014] image features in the second set of images are matched with image features from the image mosaic.  See Figure 2 as well to illustrate the process.  Since the mosaic image features are determined in a first flyover they are interpreted as predetermined in comparison to the image of the second flyover.
 “obtaining location of the information of the one or more identified features ....; and determining at least one of a location and an orientation of the aerial vehicle based on the obtained location information of the one or more identified features”
From Figure 2 the system obtains the GPS position of the matched image features during the matching process.  Strelow teaches in paragraph [0017] a current position of the UAV 
Strelow does not explicitly teach:
"[uniquely identifying] one or more hash indices associated with the one or more invariant properties" and “invariant [properties]”
However, this is a feature known in the art of image processing.  Iwamura teaches in paragraph [0063] a hash table in which a reference feature vector indicating a feature of a shape of each reference pattern is associated with the corresponding reference pattern and preliminarily stored as being classified into plural bins, for plural reference patterns as candidates of a recognition result, in order to compare the query feature vector whose index is calculated with one or more reference feature vectors stored in the bin of the reference destination.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Strelow in view of Iwamura to include the features of "[uniquely identifying] one or more hash indices associated with the one or more invariant properties" because there are persons who have a difficulty in finding characters in visually impaired persons.  Therefore, the application that can be said to be "machine vision" is extremely useful (Iwamura paragraph [0002]).
“[features] based on the one or more identified hash indices”
Iwamura teaches in paragraph [0063] a hash table in which a reference feature vector indicating a feature of a shape of each reference pattern is associated with the corresponding reference pattern and preliminarily stored as being classified into plural bins, for plural reference 
Strelow/Iwamura do not explicitly teach:
“a surface determination module configured to determine whether the surface is uneven”
Iwaki teaches in paragraph [0177] and Figure 42 determining if road surfaces are flat, concave or convex.  The Examiner interprets concave and convex as uneven.  Iwaki teaches in paragraph [0179] that based on the determination a particular window surface is chosen and the method returns to the image capturing and distance calculation steps shown in Figure 38. Therefore, it is known to compensate for the type of surface when using images to calculate positions in space between two objects.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Strelow/Iwamura/Finn/Chen/Qian in view of Iwaki to have included the features of “a surface determination module configured to determine whether the surface is uneven” in order to capture the inter-vehicle distance detection (Iwaki paragraph [0005]).
“and a first location and orientation determination module [configured to perform and operation], based on a determination that the surface is even”

In regards to claim 40, Strelow/Iwamura/Iwaki teach all the limitations of claim 38 and further teach:
“wherein the apparatus is included in a movable object”
Strelow teaches a UAV 110 which is a movable object.  It would have been obvious for a person with ordinary skill in the art to have included the claimed feature because it has been held that the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.  In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).
In regards to claim 41, Strelow/Iwamura/Iwaki teach all the limitations of claim 38 and further teach:
“wherein the apparatus is included in the aerial vehicle”
.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strelow in view of Iwamura in view of Iwaki in view of Finn in view of Chen in view of Qian.
In regards to claim 39, Strelow/Iwamura/Iwaki teach all the limitation of claim 38 (see below) and claim 39 contains similar limitations as in claim 14.  Therefore, claim 39 is rejected for similar reasoning as applied to claim 14 (see claim 14 above).
Additionally, the feature of a “second location and orientation determination module” would be an obvious implementation given the known “first location and orientation module” as it appears they both perform the same function of compensating for the surface in determination of surface conditions.  Additionally, as indicated above, the particular processes performed by both claimed “first” and “second” modules are known in the art.  Therefore, the labeling of “first” and “second” do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 19 and 38-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422